PER CURIAM.
The appellant challenges the denial of his motion to correct illegal sentence. We reverse and remand for the trial court to either grant relief or attach documents refuting appellant’s claim that he was illegally sentenced as a habitual felony offender for a count of possession of a controlled substance. § 775.084(1)(a)3., Florida Statutes (1998) (a defendant with two prior felony convictions qualifies as an HFO if “[t]he felony for which the defendant is to be sentenced, and one of the two prior felony convictions, is not a violation of s. 893.13 relating to the purchase or the possession of a controlled substance.”); Dougherty v. State, 33 So.3d 732, 733-34 (Fla. 5th DCA 2010) (“The [HFO] statute reflects the legislative intent to exempt purchase or possession of a controlled substances from habitual felony offender enhanced sentencing.”). We affirm the denial of appellant’s remaining claim.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
BENTON, PADOVANO, and ROBERTS, JJ., concur.